EXHIBIT A
IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
IN RE: )
)
ROBERT C, BLOM, ) Case No. 21-04328
) Chapter 13
Debtor. ) Hon. Donald R. Cassling

DECLARATION OF MICHAEL DAMORE

I, Michael Damore, General Counsel and Secretary for Asset Remediation, LLC,
assignee of Sound Royaltics declare pursuant to 28 USC 1746, under penalty of perjury,
that the following is true and correct:

1) I am the General Counsel of Asset Remediation, LLC (“Asset
Remediation”), assignee of Sound Royalties, LLC. As such, I am authorized to make this
Affidavit in support of Asset Remediation’s Motion for Stay Relief and Objection to
Confirmation of Chapter 13 Plan.

2) Attached are three previous contracts that Debtor entered into assigning his

royalties. Each contact was successfully paid back by Debtor’s royalties.

 

Michael Damore

 

 

 
EF Specialty Funding, uc da

Encore Funding

A Novation Ventures Company

ROYALTY TRANSFER AGREEMENT

THIS.ROYALTY TRANSFER AGREEMENT (“Agreement”) is entered into as of
Decembe , 2016 (hereafter the “Effective Date”), by EF Specialty Funding, LLC dba Encore
Funding, having a principal place of business at 1641 Worthington Road, Suite 410 West Palm
Beach, FL 33409 (“Buyer”), and Robert Blom, having a residence/principal place of business at
2802 S Riverside Dr Mchenry, IL 60050-2736 (“Seller”)

NOW, THEREFORE, for valuable consideration, Buyer and Seller agree as follows:

1. Purchase and Sale.

a. In consideration of the sum of $34,000.00, less a 10% transaction fee paid to
Buyer (“Purchase Price”), to be paid by Buyer to Seller as provided herein, Seller hereby sells,
transfers, absolutely assigns, and conveys to Buyer all of Seller’s right, title and interest in and to
any and all monies derived from the public performance of the Compositions (defined below)
(collectively, the “Assigned Royalties”). “Compositions” means and includes, individually and
collectively, all of the musical compositions listed, referenced or referred to on “Schedule A”
attached hereto and incorporated by reference herein.

b. (i) As of the Effective Date and subject to the terms of this Agreement, Buyer
shall be entitled to receive all Assigned Royalties directly from the performing rights
organization or society (“PRO”) with whom Seller is affiliated or a member as of the date hereof
and from whom Seller receives all Assigned Royalties (“Seller’s PRO”). Seller previously has
identified Seller’s PRO for Buyer. Accordingly, Seller shall direct, and take all action necessary
and/or required (including the actions required by Section 6 of this Agreement) to cause, Seller’s
PRO to pay the Assigned Royalties, regardless of when earned, directly to Buyer.

(ii) Seller’s Sound Exchange PRO account number is 1000129403 (“Seller’s
PRO Account”).

c. The Purchase Price shall be payable to Seller promptly following the later of: (i)
Buyer’s receipt of evidence satisfactory to Buyer that all of Seller’s representations in Paragraph
2 below are true and correct; (ii) the mutual execution and delivery of this Agreement; and (iii)
written confirmation from Seller’s PRO reasonably acceptable to Buyer that the Assigned
Royalties shall be paid to Buyer. Seller can choose to be paid by wire transfer or by check. If
Seller elects to be paid by some other means, any charges imposed by the bank or money transfer
service will be deducted from the Purchase Price.

d. This transaction is a sale of all or a portion of the Assigned Royalties, not a loan.
Buyer shall be responsible for the income taxes attributable to the Assigned Royalties assigned
by this Agreement and shall report such payments as income. Buyer shall issue a 1099 to Seller

Page |
for the Purchase Price. In the event that the Seller’s PRO reports the Assigned Royalties as
income to the Seller, such reporting shall be irrelevant to the determination of the tax liability.

2. Seller Protections. Buyer and Seller have estimated the amount of income that the
Assigned Royalties will produce during the first 36 months after the Effective Date, and this
estimated income is itemized on Exhibit 1 to the Agreement (the “Minimum Income”). In order
to mitigate the risk to Seller of unexpected increases in the amount of the payments from the
Assigned Royalties, Buyer and Seller agree to the following provisions to provide certain
protections to Seller as to any increases in the value of the Assigned Royalties after the Effective
Date:

a. Increases in Annual Income Generated by Assigned Royalties: If the cumulative
annual payments received by Buyer as a result of the Assigned Royalties exceed the amounts of
the Minimum Income stated in Exhibit 1 for that twelve-month period, Buyer agrees to pay to
Seller any such overage within 15 days of receipt of the overage amount for that time period (the
“Excess Funds”). Buyer’s obligation to make this payment shall be expressly contingent on
Seller’s full compliance with the Agreement in all respects, including Buyer’s receipt of the
Minimum Income for all prior periods and that no unpaid costs, expenses, or any other amounts
are due from Seller to Buyer under this Agreement. In determining Buyer’s obligations under
this paragraph, the parties agree that the time periods set in this provision shall commence upon
the Effective Date.

b. Standard Repurchase Option: At any point on or before 36 months after the
Effective Date, Seller shall have the right to repurchase the Assigned Royalties from Buyer by:
(a) paying an amount equal to the Minimum Income to Buyer; (b) paying any costs, expenses, or
any other amounts due to Buyer under this Agreement (the total amount due under (a) and (b)
shall be referred to as the “Repurchase Amount”); and (c) making a written request that Buyer
execute any necessary documents to assign, transfer, and convey the Assigned Royalties to
Seller.

c. Accelerated Repurchase Option: On the date that is 24 months after the Effective
Date, Seller shall have the right to buy back the Assigned Royalties from Buyer by making a
lump-sum payment to Buyer in the amount of $51,725.00, as well as any unpaid costs, expenses,
or any other amounts due to Buyer under this Agreement (the “Accelerated Repurchase
Amount”). Upon such payment to Seller, Buyer shall terminate this Agreement and execute any
necessary documents to assign, transfer, and convey the Assigned Royalties to Seller. This is a
one-time, one-day repurchase option. The Seller’s ability to buy back the Assigned Royalties
under this sub-paragraph (c) shall be strictly construed on the terms stated herein.

d. Delayed Repurchase Rights: At any point after that date that is greater than 36
months after the Effective Date, Buyer shall have the right to terminate Seller’s rights to
repurchase any of its interests in the Assigned Royalties by written notice of such proposed
termination to Seller, which shall provide Seller 30 days’ notice and opportunity to exercise the
delayed repurchase option granted in this sub-paragraph (d). If Buyer has not terminated such
repurchase rights, however, Seller shall retain the right to exercise a delayed repurchase of the
Assigned Royalties by paying the Repurchase Amount, plus an increase of such amount by 5%

Page 2
per quarter (commencing 36 months after the Effective Date) until such aggregate amount is paid
(this amount shall be referred to as the “Delayed Repurchase Amount”). The date of Buyer’s
actual receipt, if any, of the Repurchase Amount, the Accelerated Repurchase Amount, or the
Delayed Repurchase Amount shall be referred to as the “Termination Date.”

e. Credits for Income Received by Buyer: In calculating the amounts of the
Repurchase Amount, the Accelerated Repurchase Amount, and/or the Delayed Repurchase
Amount, Buyer and Seller agree that any and all amounts received by Buyer as a result of the
Assigned Royalties shall be credited to Seller in such calculations, provided that all Costs
(defined below) and any other amounts due to Buyer under this Agreement have been paid
and/or set-off, as provided by this Agreement.

3. Seller’s Representations, Warranties and Covenants. Seller hereby represents,
warrants and covenants to Buyer that as of the Effective Date:

a. Seller: (i) owns the Assigned Royalties free and clear of any mortgage, pledge,
lien, charge, security interest, encumbrance, restriction or adverse claim of any nature
whatsoever (collectively, “Liens”), other than any tax obligation that Seller must satisfy in
connection with the purchase and sale of the Assigned Royalties hereunder; (ii) is not aware of
any Liens being asserted against the Assigned Royalties; (iii) has nat consented to the imposition
of any Liens on the Assigned Royalties; and (iv) has not sold, assigned, transferred or otherwise
encumbered any of Seller’s rights in the Assigned Royalties to any person or entity other than
Buyer. Seller does not receive Assigned Royalties from any PRO or other party other than
Seller’s PRO.

b. Seller is competent to enter into (and understands the terms of) this Agreement
and has been represented by tax and accounting advisors and legal counsel in the negotiation and
execution of this Agreement, or knowingly waived Seller’s right to do so.

c. Seller acknowledges that the Purchase Price represents the reasonably equivalent
present value of the Compositions and the Assigned Royalties, after discounting the future
Assigned Royalties to their current present value and taking into account the risk that some or all
of the Assigned Royalties may never be paid or payment may be delayed; and Seller is not
entering into this Agreement with the intent to hinder, delay or defraud any of Seller’s creditors,
but rather to receive a guaranteed cash payment from Buyer now and to avoid the delay and
uncertainty associated with future royalties.

d. Seller intends to (and shall) fully and timely satisfy all tax obligations of Seller
flowing from this Agreement, either from the proceeds Seller receives from Buyer hereunder or
from other assets of Seller.

e. If Seller is married, then Seller has discussed this transaction with his or her
spouse, and such spouse has expressly approved this transaction by executing the Spousal
Consent included in Exhibit 2 and expressly waived any marital property right he or she may
have in the Assigned Royalties.

Page 3
f. Seller shall indemnify, defend and hold harmless Buyer, its agents, attorneys,
employees, officers, directors, successors and assigns (collectively, the Indemnified Parties”)
from and against all claims, losses, damages, penalties, judgments, lawsuits and all related costs
and expenses of any nature, including attorney’s fees and costs in any proceeding to enforce or
defend Buyer’s rights under this Agreement (collectively, “Costs”), which may be incurred by
or asserted against any of the Indemnified Parties arising out of, related to, or in connection with,
this Agreement or any rights assigned or granted to Buyer hereunder, the Compositions, or any
breach or alleged breach by Seller of Seller’s obligations, agreements, covenants, representations
and/or warranties in this Agreement. Notwithstanding anything to the contrary contained herein:
(i) the Minimum Income shall be automatically increased by an amount equal to any and all
Costs to which Seller’s indemnity applies which have not been reimbursed to the Indemnified
Parties by Seller; and (ii) without limiting Buyer’s rights or remedies in any manner, Buyer shall
have the right to give written notice to Seller’s PROs to direct payment to Buyer of an amount
equal to any and all Costs to which Seller’s indemnity applies from any and all royalties or other
sums payable by Seller’s PRO to Seller or to any publishing entity owned or controlled by Seller
(in whole or in part).

g. Seller hereby agrees that, if at any time prior to the Termination Date, Seller
receives any payment from Seller’s PRO in respect of the Assigned Royalties, any such amounts
received by Seller will be received for the account of Buyer and will be held in trust for Buyer’s
benefit and paid over to Buyer immediately upon receipt by Seller.

h. Seller has all necessary right, power, legal capacity and authority, and all necessary
actions on the part of Seller (including action required to be taken by Seller's officers, directors,
shareholders, trustees, executors or representatives) have been duly and validly taken to authorize
Seller: (i) to own the Assigned Royalties; (ii) to sell, assign and transfer the Assigned Royalties as
provided herein; (iii) to effectuate the execution and delivery of this Agreement; (iv) to execute and
deliver those documents and instruments referred to in the Schedules and Exhibits of this
Agreement, and all other reasonably necessary documents or instruments contemplated hereby;
and (v) to perform the terms, conditions, and obligations hereof and the transactions contemplated
hereby. No approvals or consents of any persons or entities other than Seller are necessary in
connection therewith. This Agreement is legal, valid, and binding upon Seller and is enforceable
in accordance with its terms.

i. No person holds a power of attorney on behalf of Seller affecting, directly or
indirectly, the interests which are the subject matter of this Agreement.

j. As of the date of execution of this Agreement, Seller has no outstanding, unrecouped,
and unearned advances in respect of or affecting the Assigned Royalties.

k, All federal, state and local taxes accrued or owing to and including the date of
execution of this Agreement arising out of or in connection with the Assigned Royalties, including
without limitation, any sales or transfer taxes resulting from the transaction contemplated herein,
if any, have been or will be paid or caused to be paid by Seller. The Assigned Royalties are free
and clear of any and all liens, charges, mortgages, pledges, claims (including ownership or
copyright claims of parties other than Seller or Seller’s PRO), encumbrances, obligations or
liabilities of any kind or nature whatsoever whether accrued, absolute, contingent or otherwise.

Page 4
lL. Seller has had the opportunity to obtain legal, financial, and tax advice, and Seller
has not received or relied on legal, financial, or tax advice from Buyer or its agents.

m. Seller shall execute any documents required to effectuate the terms and
performance of this Agreement, including the following documents attached to this Agreement
as Collective Exhibit 2: (3) Spousal Consent; (ii) Funding Instructions; (iii) Return of Non-
Assigned Payments; (iv) Authorization to Release Information; (v) a direct pay authorization;
and (vi) Sound Exchange Assignment Form (and any such other forms as Seller’s PRO may
require).

n. Seller hereby irrevocably grants Buyer a limited power of attorney and appoints
Buyer as its attorney-in-fact to take all actions necessary to receive, deposit, and negotiate all
checks, remittances or payments of any kind relating to the Assigned Royalties to effectuate the
purpose of this Agreement.

oO, Seller understands that if Seller is subject to back up tax withholding or other law
or order, Buyer will withhold such required amounts from the Purchase Price and remit such
payment in accordance with applicable law or order.

4. Termination of Assignment; Return of Excess Assigned Royalties. Upon Buyer’s
receipt of the Minimum Income, or if the Seller exercises of its repurchase rights described in

Paragraph 2, the rights granted and assignments made to Buyer in subparagraphs 1.a and 1.b
above shall terminate automatically upon the Termination Date. If Buyer receives any Assigned
Royalties after the Termination Date, then Buyer shall refund such Assigned Royalties to Seller
within fourteen (14) business days of Buyer’s receipt thereof.

5. Continuation of PRO Affiliation Agreements.

a. Until the Termination Date, Seller covenants and agrees that Seller: (i) will not
voluntarily terminate Seller’s affiliation or membership agreements with Seller’s PRO (“Seller's
Affiliation Agreements”); (ii) will use Seller’s best efforts to avoid any involuntary termination
of Seller’s Affiliation Agreements; (iii) will use Seller’s best efforts to prevent any of the
representations or the warranties made by the Seller hereunder to become untrue or inaccurate in
any respect; and (iv) will register with Seller’s PRO each and every Composition which, prior to
the Termination Date, is commercially exploited or is approved for or licensed for commercial
exploitation.

b. Without limiting the generality of the foregoing, Seller agrees that Seller shall not,
prior to the Termination Date, attempt to re-register, remove, move, re-direct or disassociate
(each a “change”) all or any of the Compositions from Seller’s PRO or any other organization or
entity paying Assigned Royalties to Buyer. Notwithstanding the foregoing, Seller agrees that if,
prior to the Termination Date, Seller is required by law to re-register, remove, move, re-direct or
disassociate all or any of the Compositions from Seller’s PRO or any other organization or entity
that is paying Assigned Royalties to Buyer, Seller agrees to notify, in writing, Buyer at least
sixty (60) days in advance of said change. Such notice shall include the titles of all of the

Page 5
Compositions which shall be the subject matter of such change, and the particular change to be
made. Seller further agrees to cooperate with Buyer and take whatever actions are necessary,
complete and execute any necessary paperwork, documents and instruments and submit same to
the new PRO(s) so that the entire grant and assignment agreed upon in this Agreement shall
continue to be paid to Buyer uninterruptedly. If Seller fails to notify Buyer such that Buyer
cannot obtain the Assigned Royalties due Buyer under this Agreement within sixty (60) days
after any change, Seller agrees to immediately pay Buyer one hundred percent (100%) of the
Purchase Price plus eighteen percent (18%) interest compounded quarterly from the Effective
Date. Additionally, Seller agrees that any royalties collected by Seller which should have been
paid to Buyer under this Agreement will be paid directly to the Buyer by the Seller within fifteen
(15) days after Seller’s receipt thereof. Any delay in payment of such royalties due to Buyer will
be subject to payment of interest at a rate of two percent (2%) per month on those amounts.

c. Until Buyer receives the Minimum Income, Seller hereby grants Buyer the right
to control and modify Seller’s on-line account with his PRO, including but not limited to change
the user name, password, email address, and contact information. To the extent necessary, and at
Seller’s request, Buyer shall provide Seller with the quarterly statements issued by the PRO.

6. Instructions to Seller’s PRO. Simultaneously with the execution of this Agreement,
Seller shall execute the Sound Exchange Assignment Form (the “PRO Forms”) included in
Exhibit 2 (and shall execute any such other forms as Seller’s PRO may require), which Buyer
shall deliver to Seller’s PRO, directing Seller’s PRO to pay the Assigned Royalties to Buyer.
Seller shall not attempt to modify the terms of the PRO Form or notify Seller’s PRO that
Assigned Royalties should no longer be directed to Buyer prior to the Termination Date.
Promptly following the Termination Date, Buyer shall notify Seller’s PRO that the PRO Form is
no longer in effect and, if required by Seller’s PRO to effect termination of the assignment to
Buyer, Buyer shall execute and deliver to Seller’s PRO an assignment of the Assigned Royalties
to Seller. Seller consents to Buyer filing a UCC-1 Financing Statement in the locale and manner
as Buyer deems necessary and to provide Publisher with notice of this assignment to perfect
Buyer’s interest in and to the Assigned Royalties.

7. Set Off. Any amounts due to the Buyer under any other agreement between the Buyer
and Seller, may, at any time after the occurrence of a default under this Agreement or any other
agreement between the Buyer and Seller, be applied to or set off by the Buyer against any
amounts due and payable to the Buyer under this Agreement. The Buyer agrees to notify the
Seller promptly after any such application or setoff; provided that any failure by Buyer to so
notify the Seller shall not invalidate any such application or setoff.

8. Assignment. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, permitted assigns, heirs, executors and

Page 6
administrators. Neither party may assign any of its rights hereunder; provided, however, that
Buyer may assign this Agreement or any of its rights hereunder to a third party.

49. Governing Law, Arbitration, and Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois, USA (without
regard to its conflicts of law doctrines) as if this Agreement were entered into and wholly to be
performed therein. Any and all claims or disputes challenging the validity or enforceability of this
Agreement or arising from or relating to this Agreement, its formation, terms, and/or the parties’
representations, obligations, and performance thereunder will be submitted to binding commercial
arbitration conducted in Florida by a single arbitrator selected by the American Arbitration
Association (AAA) under AAA’s commercial arbitration rules. If any legal action or other
proceeding is brought for the enforcement of this Agreement or as a result of a breach, default or
misrepresentation in connection with any of the provisions of this Agreement, the successful or
prevailing party shall be entitled to recover reasonable attorneys’ fees and other costs insured in
such action or proceeding in addition to any other relief to which such party may be entitled.

EF Specialty Funding, LLC dba Encore Funding

 

Robert Blom
PRO Account numbers:
Sound Exchange:1000129403

 

The foregoing instrument was acknowledged before me thisO™ day ; 2016 by.
On above stapes, who is either ([_]) personally known to me or ((Lf who has produced

Se DU as identification.
ania bh. Kho
Notary Signature . . '
A Notary Public inand for the Staje ot, Zilino1s County - methane
Printed Name: ie, FS:
Commission Expires: *QOQAO

       
   

TANIA R KIBORT
Official Seat
Notary Public - State of tilingis-

My Commission Expires Nov 29,2020

Page 7
EF Speclaity Funding, uc cbs

Encore Funding

A Novation Ventures Company

Exhibit 1

 

Year Amount
1 | $19,589.88

 

 

2. __| $17,703.14 |
__ | $15,998.11 |

 

Page 8

 
EF Spacialty Funding, ue dbo

Encore Funding

ANovation Ventures Company

Schedule “A”

The term “Compositions” includes the attached: (i) all musical compositions or works registered
to Seller’s PRO Accounts (including, but not limited to those musical compositions and works
set forth in the schedule below) and (ii) any other musical compositions or works written, owned
or controlled by Seller prior to the Termination Date.

Page 9
 

Sound
Royalties

Mongy for all music.

 

ROYALTY ASSIGNMENT AGREEMENT

THIS ROYALTY ASSIGNMENT AGREEMENT (“Agreement”) is entered into as of
April \D_, 2018 (hereafter the “Effective Date”), by Sound Royalties, LLC, having a principal
place of business at 1641 Worthington Road, Suite 410 West Palm Beach, FL 33409
(“Assignee”), and Robert Blom, having a residence/principal place of business at 2802 S
Riverside Dr Mchenry, IL 60050-2736 (‘Assignor”).

NOW, THEREFORE, for valuable consideration, Assignee and Assignor agree as
follows:

l. Assignment.

a. In consideration of the sum of $32,204.02, less a 8% transaction fee paid to
Assignee (“Assignment Price”), to be paid by Assignee to Assignor as provided herein, Assignor
hereby sells, transfers, absolutely assigns, and conveys to Assignee all of Assignor’s right to
receive all payments, including any advances or loans, derived solely from the master recordings
(“Masters”) (collectively, the “Assigned Royalties”). (defined below) paid by Assignor's
Payment Issuer up to the Minimum Income set forth on Exhibit 1 (collectively, the “Assigned
Royalties”). “Masters” means and includes, individually and collectively, all of the master
recordings listed, referenced or referred to on “Schedule A” attached hereto and incorporated by
reference herein. Nothing in this Agreement shall be deemed to be a sale of Assignors catalog of
Masters or grant Assignee any rights in any copyright owned by Assignor.

b. (i) As of the Effective Date and subject to the terms of this Agreement,
Assignee shall be entitled to receive all Assigned Royalties directly from Sound Exchange
(“Payment Issuer”) with whom Assignor is affiliated or a member as of the date hereof and from
whom Assignor receives all Assigned Royalties (“Assignor’s Payment Issuer”). Accordingly,
Assignor shall direct, and take all action necessary and/or required (including the actions
required by Section 6 of this Agreement) to cause, Assignor’s Payment Issuer to pay the
Assigned Royalties, regardless of when eared, directly to Assignee.

(ii) Assignor’s Sound Exchange Featured Artist account number is
1000129403 (‘“‘Assignor’s Payment Issuer Account”).

c. The Assignment Price shall be payable to Assignor promptly following the later
of: (i) Assignee’s receipt of evidence satisfactory to Assignee that all of Assignor’s
representations in Paragraph 2 below are true and correct; (ii) the mutual execution and delivery
of this Agreement; and (iii) written confirmation from Assignor’s Payment Issuer reasonably
acceptable to Assignee that the Assigned Royalties shall be paid to Assignee. Assignor can
choose to be paid by wire transfer or by check. If Assignor elects to be paid by some other

Page |
 

means, any charges imposed by the bank or money transfer service will be deducted from the
Assignment Price.

d. This transaction is a sale of all or a portion of the Assigned Royalties, not a loan.
Assignee shall be responsible for the income taxes attributable to the Assigned Royalties
assigned by this Agreement and shall report such payments as income. Assignee shall issye a
1099 to Assignor for the Assignment Price. In the event that the Assignor’s Payment Issuer

reports the Assigned Royalties as income to the Assignor, such reporting shall be irrelevantto.

the determination of the tax liability.

2. Assignor Protections, Assignee and Assignor have estimated the amount of income that
the Assigned Royalties will produce during the first 36 months after the Effective Date, and this
estimated income is itemized on Exhibit 1 to the Agreement (the “Minimum Income”). In order
to mitigate the risk to Assignor of unexpected increases in the amount of the payments from the
Assigned Royalties, Assignee and Assignor agree to the following provisions to provide certain
protections to Assignor as to any increases in the value of the Assigned Royalties after the
Effective Date:

a. Increases in Annual Income Generated by Assigned Royalties: If the
cumulative payments received by Assignee as a result of the Assigned Royalties exceed the
annual Minimum Income stated on Exhibit 1 in any year, Assignee agrees to pay to Assignor any
such overage within 15 days of receipt. (the “Excess Funds”). Assignee’s obligation to make this
payment shall be expressly contingent on Assignor’s full compliance with the Agreement in all
respects, including Assignee’s receipt of the Minimum Income for all prior years and that no
unpaid costs, expenses, or any other amounts are due from Assignor to Assignee under this
Agreement. In determining Assignee’s obligations under this paragraph, the parties agree that the
time periods set in this provision shall commence upon the Effective Date.

b. Early Repurchase Option: At any point prior to the Termination Date, Assignor
shall have the right to repurchase the Assigned Royalties from Assignee by paying to Assignee
an amount equal to the Minimum Income minus the total amount of Assigned Royalties
Assignee has received as of the repurchase date. Upon such payment to Assignee, Assignee
shall terminate this Agreement and execute any necessary documents to assign, transfer, and
convey the Assigned Royalties to Assignor. The Assignor’s ability to buy back the Assigned
Royalties under this sub-paragraph (b) shall be strictly construed on the terms stated herein.

Cc. Delayed Repurchase Rights: At any point after that date that is greater than 36
months after the Effective Date, Assignee shall have the right to terminate Assignor’s rights to
repurchase any of its interests in the Assigned Royalties by written notice of such proposed
termination to Assignor, which shall provide Assignor 30 days’ notice and opportunity to
exercise the delayed repurchase option granted in this sub-paragraph (c). If Assignee has not
terminated such repurchase rights, however, Assignor shall retain the right to exercise a delayed
repurchase of the Assigned Royalties by paying the Repurchase Amount, plus an increase of
such amount by 5% per quarter (commencing 36 months after the Effective Date) until such
aggregate amount is paid (this amount shall be referred to as the “Delayed Repurchase
Amount”), The date of Assignee’s actual receipt, if any, of the Early Repurchase, or the Delayed
Repurchase Amount shall be referred to as the “Termination Date.”

Page 2
 

d. Credits for Income Received by Assignee: In calculating the amounts of the Early
Repurchase, and/or the Delayed Repurchase Amount, Assignee and Assignor agree that any and
all amounts received by Assignee as a result of the Assigned Royalties shall be credited to
Assignor in such calculations, provided that all Costs (defined below) and any other amounts due
to Assignee under this Agreement have been paid and/or set-off, as provided by this Agreement.

3. Assignor’s Representations, Warranties and Covenants. Assignor hereby represents,
warrants and covenants to Assignee that as of the Effective Date:

a. Assignor: (i) owns the Assigned Royalties free and clear of any mortgage, pledge,
lien, charge, security interest, encumbrance, restriction or adverse claim of any nature
whatsoever (collectively, “Liens”), other than any tax obligation that Assignor must satisfy in
connection with the purchase and sale of the Assigned Royalties hereunder; (ii) is not aware of
any Liens being asserted against the Assigned Royalties; (iii) has not consented to the imposition
of any Liens on the Assigned Royalties; and (iv) has not sold, assigned, transferred or otherwise
encumbered any of Assignor’s rights in the Assigned Royalties to any person or entity other than
Assignee. Assignor does not receive Assigned Royalties from any Payment Issuer or other party
other than Assignor’s Payment Issuer.

b. Assignor is competent to enter into (and understands the terms of) this Agreement
and has been represented by tax and accounting advisors and legal counsel in the negotiation and
execution of this Agreement, or knowingly waived Assignor’s right to do so.

c. Assignor acknowledges that the Assignment Price represents the reasonably
equivalent present value of the Masters and the Assigned Royalties, after discounting the future
Assigned Royalties to their current present value and taking into account the risk that some or all
of the Assigned Royalties may never be paid or payment may be delayed; and Assignor is not
entering into this Agreement with the intent to hinder, delay or defraud any of Assignor’s
creditors, but rather to receive a guaranteed cash payment from Assignee now and to avoid the
delay and uncertainty associated with future royalties.

d. Assignor intends to (and shall) fully and timely satisfy all tax obligations of
Assignor flowing from this Agreement, either from the proceeds Assignor receives from
Assignee hereunder or from other assets of Assignor.

e. If Assignor is married, then Assignor has discussed this transaction with his or her
spouse, and such spouse has expressly approved this transaction by executing the Spousal
Consent included in Exhibit 2 and expressly waived any marital property right he or she may
have in the Assigned Royalties.

f. Assignor shall indemnify, defend and hold harmless Assignee, its agents,
attorneys, employees, officers, directors, successors and assigns (collectively, the Indemnified
Parties”) from and against all claims, losses, damages, penalties, judgments, lawsuits and all
related costs and expenses of any nature, including attorney’s fees and costs in any proceeding to
enforce or defend Assignee’s rights under this Agreement (collectively, “Costs”), which may be
incurred by or asserted against any of the Indemnified Parties arising out of, related to, or in
connection with, this Agreement or any rights assigned or granted to Assignee hereunder, the
Masters, or any breach or alleged breach by Assignor of Assignor’s obligations, agreements,
covenants, representations and/or warranties in this Agreement. Notwithstanding anything to the

Page 3
 

contrary contained herein: (i) the Minimum Income shall be automatically increased by an
amount equal to any and all Costs to which Assignor’s indemnity applies which have not been
reimbursed to the Indemnified Parties by Assignor, and (ii) without limiting Assignee’s rights or
remedies in any manner, Assignee shall have the right to give written notice to Assignor’s
Payment Issuer to direct payment to Assignee of an amount equal to any and all Costs to which
Assignor’s indemnity applies from any and all royalties or other sums payable by Assignor’s
Payment Issuer to Assignor or to any publishing entity owned or controlled by: Assignor (in
whole or in part). - oe

g. Assignor hereby agrees that, if at any time prior to the Termination Date,
Assignor receives any payment from Assignor’s Payment Issuer in respect of the Assigned
Royalties, any such amounts received by Assignor will be received for the account of Assignee
and will be held in trust for Assignee’s benefit and paid over to Assignee immediately upon
receipt by Assignor.

h. Assignor has all necessary right, power, legal capacity and authority, and all
necessary actions on the part of Assignor (including action required to be taken by Assignor's
officers, directors, shareholders, trustees, executors or representatives) have been duly and validly
taken to authorize Assignor: (i) to own the Assigned Royalties; (ii) to sell, assign and transfer the
Assigned Royalties as provided herein; (iii) to effectuate the execution and delivery of this
Agreement; (iv) to execute and deliver those documents and instruments referred to in the
Schedules and Exhibits of this Agreement, and all other reasonably necessary documents or
instruments contemplated hereby; and (v) to perform the terms, conditions, and obligations hereof
and the transactions contemplated hereby. No approvals or consents of any persons or entities
other than Assignor are necessary in connection therewith. This Agreement is legal, valid, and
binding upon Assignor and is enforceable in accordance with its terms.

i, No person holds a power of attorney on behalf of Assignor affecting, directly or
indirectly, the interests which are the subject matter of this Agreement.

j As of the date of execution of this Agreement, Assignor has no outstanding,
unrecouped, and unearned advances in respect of or affecting the Assigned Royalties.

k, All federal, state and local taxes accrued or owing to and including the date of
execution of this Agreement arising out of or in connection with the Assigned Royalties, including
without limitation, any sales or transfer taxes resulting from the transaction contemplated herein,
if any, have been or will be paid or caused to be paid by Assignor. The Assigned Royalties are
free and clear of any and all liens, charges, mortgages, pledges, claims (including ownership or
copyright claims of parties other than Assignor or Assignor’s Payment Issuer), encumbrances,
obligations or liabilities of any kind or nature whatsoever whether accrued, absolute, contingent
or otherwise.

1. Assignor has had the opportunity to obtain legal, financial, and tax advice, and
Assignor has not received or relied on legal, financial, or tax advice from Assignee or its agents.

m. Assignor shall execute any documents required to effectuate the terms and
performance of this Agreement, including the following documents attached to this Agreement
as Collective Exhibit 2: (i) Spousal Consent; (ii) Funding Instructions; (iii) Return of Non-
Assigned Payments; (iv) Authorization to Release Information; (v) a direct pay authorization;
and (vi) Sound Exchange Assignment Form (and any such other forms as Assignor’s Payment
Issuer may require).

Page 4
 

n. Assignor hereby irrevocably grants Assignee a limited power of attorney and
appoints Assignee as its attorney-in-fact to take all actions necessary to receive, deposit, and
negotiate all checks, remittances or payments of any kind relating to the Assigned Royalties to
effectuate the purpose of this Agreement.

0. Assignor understands that if Assignor is subject to back up tax withholding or
other law or order, Assignee will withhold such required amounts from the Assignment Price and
remit such payment in accordance with applicable law or order.

p. Assignor acknowledges and understands that when processing Assignor’s
assignment of the Assigned Royalties to Assignee in accordance with this Agreement,
Assignor’s Payment Issuer may change the payment period of Assignor’s royalty payments.

4. Termination of Assignment; Return of Excess Assigned Royalties. Upon Assignee’s
receipt of the Minimum Income, or if the Assignor exercises of its repurchase rights described in

Paragraph 2, the rights granted and assignments made to Assignee in subparagraphs 1.a and I.b
above shall terminate automatically upon the Termination Date. If Assignee receives any
Assigned Royalties after the Termination Date, then Assignee shall refund such Assigned
Royalties to Assignor within fourteen (14) business days of Assignee’s receipt thereof.

5. Continuation of Payment Issuer Affiliation Agreements.

a. Until the Termination Date, Assignor covenants and agrees that Assignor: (i) will
not voluntarily terminate Assignor’s affiliation or membership agreements with Assignor’s
Payment Issuer (“Assignor’s Affiliation Agreements”); (it) will use Assignor’s best efforts to
avoid any involuntary termination of Assignor’s Affiliation Agreements; (iii) will use Assignor’s
best efforts to prevent any of the representations or the warranties made by the Assignor
hereunder to become untrue or inaccurate in any respect; and (iv) will register with Assignor’s
Payment Issuer each and every Composition which, prior to the Termination Date, is
commercially exploited or is approved for or licensed for commercial exploitation.

b. Without limiting the generality of the foregoing, Assignor agrees that Assignor
shall not, prior to the Termination Date, attempt to re-register, remove, move, re-direct or
disassociate (each a “change”) all or any of the Masters from Assignor’s Payment Issuer or any
other organization or entity paying Assigned Royalties to Assignee. Notwithstanding the
foregoing, Assignor agrees that if, prior to the Termination Date, Assignor is required by law to
re-register, remove, move, re-direct or disassociate all or any of the Masters from Assignor’s
Payment Issuer or any other organization or entity that is paying Assigned Royalties to Assignee,
Assignor agrees to notify, in writing, Assignee at least sixty (60) days in advance of said change.
Such notice shall include the titles of all of the Masters which shall be the subject matter of such
change, and the particular change to be made. Assignor further agrees to cooperate with
Assignee and take whatever actions are necessary, complete and execute any necessary
paperwork, documents and instruments and submit same to the new Payment Issuer (s) so that
the entire grant and assignment agreed upon in this Agreement shall continue to be paid to
Assignee uninterruptedly. If Assignor fails to notify Assignee such that Assignee cannot obtain
the Assigned Royalties due Assignee under this Agreement within sixty (60) days after any
change, Assignor agrees to immediately pay Assignee one hundred percent (100%) of the

Page §
 

Assignment Price plus eighteen percent (18%) interest compounded quarterly from the Effective
Date. Additionally, Assignor agrees that any royalties collected by Assignor which should have
been paid to Assignee under this Agreement will be paid directly to the Assignee by the Assignor
within fifteen (15) days after Assignor’s receipt thereof. Any delay in payment of such royalties
due to Assignee will be subject to payment of interest at a rate of two percent (2%) per month on
those amounts.

~¢, -~---Until Assignee receives the Minimum ‘Income, Assignor hereby grants Assignee ~~

the right to control and modify Assignor’s on-line account with his Payment Issuer, including but
not limited to change the user name, password, email address, and contact information. To the
extent necessary, and at Assignor’s request, Assignee shall provide Assignor with the quarterly
statements issued by the Payment Issuer. Assignor further assigns to Assignee all of Assignee’s
right to audit or review the books and records of the Payment Issuer.

d. Until Assignee receives the Minimum Income, Assignor shall not take any action
to sell, transfer or assign Assignor’s rights in and to the copyright(s) which generate the
Assigned Royalties for the Masters.

6. Instructions to Assignor’s Payment Issuer. Simultaneously with the execution of this
Agreement, Assignor shall execute the Sound Exchange Assignment Form (the ‘‘ Payment Issuer
Forms”) included in Exhibit 2 (and shall execute any such other forms as Assignor’s Payment
Issuer may require), which Assignee shall deliver to Assignor’s Payment Issuer, directing
Assignor’s Payment Issuer to pay the Assigned Royalties to Assignee. Assignor shall not
attempt to modify the terms of the Payment Issuer Form or notify Assignor’s Payment Issuer
that Assigned Royalties should no longer be directed to Assignee prior to the Termination Date.
Promptly following the Termination Date, Assignee shall notify Assignor’s Payment Issuer that
the Payment Issuer Form is no longer in effect and, if required by Assignor’s Payment Issuer to
effect termination of the assignment to Assignee, Assignee shall execute and deliver to
Assignor’s Payment Issuer an assignment of the Assigned Royalties to Assignor. Assignor
consents to Assignee filing a UCC-1 Financing Statement in the locale and manner as Assignee
deems necessary and to provide Publisher with notice of this assignment to perfect Assignee’s
interest in and to the Assigned Royalties.

7, Set Off. Any amounts due to the Assignee under any other agreement between the
Assignee and Assignor, may, at any time after the occurrence of a default under this Agreement
or any other agreement between the Assignee and Assignor, be applied to or set off by the
Assignee against any amounts due and payable to the Assignee under this Agreement. The
Assignee agrees to notify the Assignor promptly after any such application or setoff; provided
that any failure by Assignee to so notify the Assignor shall not invalidate any such application or
setoff.

8. Assignment. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, permitted assigns, heirs, executors and

Page 6
 

administrators. Neither party may assign any of its rights hereunder; provided, however, that
Assignee may assign this Agreement or any of its rights hereunder to a third party.

9. Governing Law, Arbitration, and Consent to Jurisdiction. This Agreement shall be

governed by and construed in accordance with the laws of the State of Illinois (without regard to
its conflicts of law doctrines) as if this Agreement were entered into and wholly to be performed ___
therein. Any and all claims or disputes challenging the validity or enforceability of this Agreement
or arising from or relating to this Agreement, its formation, terms, and/or the parties’
representations, obligations, and performance thereunder will be submitted to binding commercial
arbitration conducted in Florida by a single arbitrator selected by the American Arbitration
Association (AAA) under AAA’s commercial arbitration rules, If any legal action or other
proceeding is brought for the enforcement of this Agreement or as a result of a breach, default or
misrepresentation in connection with any of the provisions of this Agreement, the successful or
prevailing party shall be entitled to recover reasonable attorneys’ fees and other costs insured in
such action or proceeding in addition to any other relief to which such party may be entitled.

10. Confidentiality. The parties agree to keep this Agreement confidential and not to
disclose the existence or the terms to any third parties. However, Assignee shall disclose the
Agreement to the Assignor’s Payment Issuer to the extent necessary to effectuate the terms of this

Agreement.

THIS SPACE LEFT BLANK INTENTIONALLY

Page 7
 

11. Merger Clause. This Agreement is the entire agreement between the parties and
supersedes any negotiations or oral statements made by either party.

Sound Royalties, LLC

 

 

ay: AOLadte) Se
Its: IY ot Opevmtians Robert Blom
Payment Issuer Account numbers:

Sound Exchange: 1000129403

 

 

    
 

The foregoing instrument was acknowledged before me this WP ray yl 2018 by
the or Ky who is either ((_]) personally known to me or ( o has produced
f as identification.
oil filue HV)
otary Signature

A Notary Public in and for the State of YS
Printed Name: : Ld
Commission Expires:

OFFICIAL SEAL
LISA HUEMANN
NOTARY PUBLIC - STATE OF IL/INOIS

MY COMMISSION EXPIRES.02/08/19 3

ERARARLALL

ta

 

Page 8
Sound
Royalties

Money for all music.

Exhibit |

$

$

Page 9

20,129.23
18,190.54
16,438.57

 
 

Sound
Royalties

Money for all music.

Schedule “A”

The term “Compositions” includes the attached: (i) all musical compositions or works registered
to Assignor’s Distributor Accounts (including, but not limited to those musical compositions and
works set forth in the schedule below) and (ii) any other musical compositions or works written,

owned or controlled by Assignor prior to the Termination Date.

Page 10
 

Sound
Royalties

Money for all music.

__ Exhibit 2
Ancillary Documents

Page 11
Sound
Royalties

Money for all rnusic.

 

ROYALTY ASSIGNMENT AGREEMENT

THIS ROYALTY ASSIGNMENT AGREEMENT (“Agreement”) is entered into as of
August 72__, 2019 (hereafter the “Effective Date”), by Sound Royalties, LLC, having a principal
place of business at 1641 Worthington Road, Suite 410 West Palm Beach, FL 33409
(“Assignee”), and Robert Blom aka Bob Blom, having a residence/principal place of business
at 2802 S Riverside Dr Mchenry, IL 60050-2736 (“Assignor”).

NOW, THEREFORE, for valuable consideration, Assignee and Assignor agree as
follows:

i Assignment,

a. In consideration of the sum of $51,143.64, less a $1,875.84 closing fee paid to
Assignee (“Assignment Price”), to be paid by Assignee to Assignor as provided herein, Assignor
hereby sells, transfers, absolutely assigns, and conveys to Assignee all of Assignor’s right to
receive all payments, including any advances or loans, derived solely from the master recordings
(“Masters”) (collectively, the “Assigned Royalties”), (defined below) paid by Assignor's
Payment Issuer up to the Minimum Income set forth on Exhibit 1 (collectively, the “Assigned
Royalties”). “Masters” means and includes, individually and collectively, all of the master
recordings listed, referenced or referred to on “Schedule A” attached hereto and incorporated by
reference herein. Nothing in this Agreement shall be deemed to be a sale of Assignors
catalog of Masters or grant Assignee any rights in any copyright owned by Assignor.

b. (1) As of the Effective Date and subject to the terms of this Agreement,
Assignee shall be entitled to receive all Assigned Royalties directly from Sound Exchange
(“Payment Issuer”) with whom Assignor is affiliated or a member as of the date hereof and from
whom Assignor receives all Assigned Royalties (“Assignor’s Payment Issuer”), Accordingly,
Assignor shall direct, and take all action necessary and/or required (including the actions
required by Section 6 of this Agreement) to cause, Assignor’s Payment Issuer to pay the
Assigned Royalties, regardless of when earned, directly to Assignee.

(11) Assignor’s Sound Exchange Featured Artist and Rights Owner account
number is 1000129403 (“Assignor’s Payment Issuer Account”).

Gi The Assignment Price shall be payable to Assignor promptly following the later
of: (i) Assignee’s receipt of evidence satisfactory to Assignee that all of Assignor’s
representations in Paragraph 2 below are true and correct; (ii) the mutual execution and delivery
of this Agreement; and (iii) written confirmation from Assignor’s Payment Issuer reasonably
acceptable to Assignee that the Assigned Royalties shall be paid to Assignee. Assignor can
choose to be paid by wire transfer or by check. If Assignor elects to be paid by some other

Page |
 

means, any charges imposed by the bank or money transfer service will be deducted from the
Assignment Price. In the event that the transaction contemplated by this Agreement does not
fund within 30 days of the Effective Date, Assignee shall have the option to terminate this
Agreement with no further obligation to Assignor.

d. This transaction is an assignment of all or a portion of the Assigned
Royalties, not a loan. Assignee shall be responsible for the income taxes attributable to the
Assigned Royalties assigned by this Agreement and shall report such payments as income.
Assignee shall issue a 1099 to Assignor for the Assignment Price. In the event that the
Assignor’s Payment Issuer reports the Assigned Royalties as income to the Assignor, such
reporting shall be irrelevant to the determination of the tax liability.

2. Assignor Protections, Assignee and Assignor have estimated the amount of income that
the Assigned Royalties will produce during the first 36 months after the Effective Date, and this
estimated income is itemized on Exhibit 1 to the Agreement (the “Minimum Income”). In order
to mitigate the risk to Assignor of unexpected increases in the amount of the payments from the
Assigned Royalties, Assignee and Assignor agree to the following provisions to provide certain
protections to Assignor as to any increases in the value of the Assigned Royalties after the
Effective Date:

a. Increases in Annual Income Generated by Assigned Royalties: If the
cumulative payments received by Assignee as a result of the Assigned Royalties exceed the
annual Minimum Income stated on Exhibit 1 in any year, Assignee agrees to pay to Assignor any
such overage within 15 days of receipt. (the “Excess Funds”). Assignee’s obligation to make this
payment shall be expressly contingent on Assignor’s full compliance with the Agreement in all
respects, including Assignee’s receipt of the Minimum Income for all prior years and that no
unpaid costs, expenses, or any other amounts are due from Assignor to Assignee under this
Agreement. In determining Assignee’s obligations under this paragraph, the parties agree that the
time periods set in this provision shall commence upon the Effective Date.

b. Early Repurchase Option: At any point prior to the Termination Date, Assignor
shall have the right to repurchase the Assigned Royalties from Assignee by paying to Assignee
an amount equal to the Minimum Income minus the total amount of Assigned Royalties
Assignee has received as of the repurchase date. Upon such payment to Assignee, Assignee
shall terminate this Agreement and execute any necessary documents to assign, transfer, and
convey the Assigned Royalties to Assignor. The Assignor’s ability to buy back the Assigned
Royalties under this sub-paragraph (b) shall be strictly construed on the terms stated herein.

c. Delayed Repurchase Rights: At any point after that date that is greater than 36
months after the Effective Date, Assignee shall have the right to terminate Assignor’s rights to
repurchase any of its interests in the Assigned Royalties by written notice of such proposed
termination to Assignor, which shall provide Assignor 30 days’ notice and opportunity to
exercise the delayed repurchase option granted in this sub-paragraph (c). If Assignee has not
terminated such repurchase rights, however, Assignor shall retain the right to exercise a delayed
repurchase of the Assigned Royalties by paying the Repurchase Amount, plus an increase of
such amount by 5% per quarter (commencing 36 months after the Effective Date) until such
aggregate amount is paid (this amount shall be referred to as the “Delayed Repurchase

Page 2
Amount”). The date of Assignee’s actual receipt, if any, of the Early Repurchase, or the Delayed
Repurchase Amount shall be referred to as the “Termination Date.”

d. Credits for Income Received by Assignee: In calculating the amounts of the Early
Repurchase, and/or the Delayed Repurchase Amount, Assignee and Assignor agree that any and
all amounts received by Assignee as a result of the Assigned Royalties shall be credited to
Assignor in such calculations, provided that all Costs (defined below) and any other amounts due
to Assignee under this Agreement have been paid and/or set-off, as provided by this Agreement.

3. Assignor’s Representations, Warranties and Covenants. Assignor hereby represents,
warrants and covenants to Assignee that as of the Effective Date all of the following are accurate

and that Assignee shall rely upon such representations in completing the transaction
contemplated by this Agreement:

a. Assignor: (i) owns the Assigned Royalties free and clear of any mortgage, pledge,
lien, charge, security interest, encumbrance, restriction or adverse claim of any nature
whatsoever (collectively, “Liens”), other than any tax obligation that Assignor must satisfy in
connection with assignment of the Assigned Royaltics hereunder; (ii) is not aware of any Liens
being asserted against the Assigned Royalties; (iii) has not consented to the imposition of any
Liens on the Assigned Royalties; and (iv) has not sold, assigned, transferred or otherwise
encumbered any of Assignor’s rights in the Assigned Royalties to any person or entity other than
Assignee. Assignor does not receive Assigned Royalties from any Payment Issuer or other party
other than Assignor’s Payment Issuer.

b. Assignor is competent to enter into (and understands the terms of) this Agreement
and has been represented by tax and accounting advisors and legal counsel in the negotiation and
execution of this Agreement, or knowingly waived Assignor’s right to do so.

c. Assignor acknowledges that the Assignment Price represents the reasonably
equivalent present value of the Masters and the Assigned Royalties, after discounting the future
Assigned Royalties to their current present value and taking into account the risk that some or all
of the Assigned Royalties may never be paid or payment may be delayed; and Assignor is not
entering into this Agreement with the intent to hinder, delay or defraud any of Assignor’s
creditors, but rather to receive a guaranteed cash payment from Assignee now and to avoid the
delay and uncertainty associated with future royalties.

d. Assignor intends to (and shall) fully and timely satisfy all tax obligations of
Assignor flowing from this Agreement, either from the proceeds Assignor receives from
Assignee hereunder or from other assets of Assignor.

e. If Assignor is married, then Assignor has discussed this transaction with his or her
spouse, and such spouse has expressly approved this transaction by executing the Spousal
Consent included in Exhibit 2 and expressly waived any marital property right he or she may
have in the Assigned Royalties.

f. Assignor shall indemnify, defend and hold harmless Assignee, its agents,
attorneys, employees, officers, directors, successors and assigns (collectively, the Indemnified
Parties”) from and against all claims, losses, damages, penalties, judgments, lawsuits and all
related costs and expenses of any nature, including attorney’s fees and costs in any proceeding to

Page 3
enforce or defend Assignee’s rights under this Agreement (collectively, ““Costs”), which may be
incurred by or asserted against any of the Indemnified Parties arising out of, related to, or in
connection with, this Agreement or any rights assigned or granted to Assignee hereunder, the
Masters, or any breach or alleged breach by Assignor of Assignor’s obligations, agreements,
covenants, representations and/or warranties in this Agreement. Notwithstanding anything to the
contrary contained herein: (i) the Minimum Income shall be automatically increased by an
amount equal to any and all Costs to which Assignor’s indemnity applies which have not been
reimbursed to the Indemnified Parties by Assignor; and (ii) without limiting Assignee’s rights or
remedies in any manner, Assignee shall have the right to give written notice to Assignor’s
Payment Issuer to direct payment to Assignee of an amount equal to any and all Costs to which
Assignor’s indemnity applies from any and all royalties or other sums payable by Assignor’s
Payment Issuer to Assignor or to any publishing entity owned or controlled by Assignor (in
whole or in part).

g. Assignor hereby agrees that, if at any time prior to the Termination Date,
Assignor receives any payment from Assignor’s Payment Issuer in respect of the Assigned
Royalties, any such amounts received by Assignor will be received for the account of Assignee
and will be held in trust for Assignee’s benefit and paid over to Assignee immediately upon
receipt by Assignor.

h. Assignor has all necessary right, power, legal capacity and authority, and all
necessary actions on the part of Assignor (including action required to be taken by Assignor's
officers, directors, shareholders, trustees, executors or representatives) have been duly and validly
taken to authorize Assignor: (i) to own the Assigned Royalties; (ii) to sell, assign and transfer the
Assigned Royalties as provided herein; (iii) to effectuate the execution and delivery of this
Agreement; (iv) to execute and deliver those documents and instruments referred to in the
Schedules and Exhibits of this Agreement, and all other reasonably necessary documents or
instruments contemplated hereby; and (v) to perform the terms, conditions, and obligations hereof
and the transactions contemplated hereby. No approvals or consents of any persons or entities
other than Assignor are necessary in connection therewith. This Agreement is legal, valid, and
binding upon Assignor and is enforceable in accordance with its terms.

i. No person holds a power of attorney on behalf of Assignor affecting, directly or
indirectly, the interests which are the subject matter of this Agreement.

j. As of the date of execution of this Agreement, Assignor has no outstanding,
unrecouped, and unearned advances in respect of or affecting the Assigned Royalties.

k. All federal, state and local taxes accrued or owing to and including the date of
execution of this Agreement arising out of or in connection with the Assigned Royalties, including
without limitation, any sales or transfer taxes resulting from the transaction contemplated herein,
if any, have been or will be paid or caused to be paid by Assignor. The Assigned Royalties are
free and clear of any and all liens, charges, mortgages, pledges, claims (including ownership or
copyright claims of parties other than Assignor or Assignor’s Payment Issuer), encumbrances,
obligations or liabilities of any kind or nature whatsoever whether accrued, absolute, contingent
or otherwise.

1, Assignor has had the opportunity to obtain legal, financial, and tax advice, and
Assignor has not received or relied on legal, financial, or tax advice from Assignee or its agents,

Page 4
m, Assignor shall execute any documents required to effectuate the terms and
performance of this Agreement, including the following documents attached to this Agreement
as Collective Exhibit 2: (i) Spousal Consent; (ii) Funding Instructions; (iii) Return of Non-
Assigned Payments; (iv) Authorization to Release Information; (v) a direct pay authorization;
and (vi) Sound Exchange Assignment Form (and any such other forms as Assignor’s Payment
Issuer may require).

n. Assignor hereby irrevocably grants Assignee a limited power of attorney and
appoints Assignee as its attorney-in-fact to take all actions necessary to receive, deposit, and
negotiate all checks, remittances or payments of any kind relating to the Assigned Royalties to
effectuate the purpose of this Agreement.

oO. Assignor understands that if Assignor is subject to back up tax withholding or
other law or order, Assignee will withhold such required amounts from the Assignment Price and
remit such payment in accordance with applicable law or order.

p. Assignor acknowledges and understands that when processing Assignor’s
assignment of the Assigned Royalties to Assignee in accordance with this Agreement,
Assignor’s Payment Issuer may change the payment period of Assignor’s royalty payments.

q. Assignor represents and warrants that the Assignment Price will be used for a
business or commercial purpose and not used for personal, family or household purposes.
Additionally, the transaction contemplated by this Agreement is the assignment of business
assets to Assignee.

4, Termination of Assignment; Return of Excess Assigned Royalties. Upon Assignee’s
receipt of the Minimum Income, or if the Assignor exercises of its repurchase rights described in
Paragraph 2, the rights granted and assignments made to Assignee in subparagraphs l1.a and 1|.b
above shall terminate automatically upon the Termination Date. If Assignee receives any
Assigned Royalties after the Termination Date, then Assignee shall refund such Assigned
Royalties to Assignor within fourteen (14) business days of Assignee’s receipt thereof.

5, Continuation of Payment Issuer Affiliation Agreements.

a. Until the Termination Date, Assignor covenants and agrees that Assignor: (i) will
not voluntarily terminate Assignor’s affiliation or membership agreements with Assignor’s
Payment Issuer (‘‘Assignor’s Affiliation Agreements”); (ii) will use Assignor’s best efforts to
avoid any involuntary termination of Assignor’s Affiliation Agreements; (iii) will use Assignor’s
best efforts to prevent any of the representations or the warranties made by the Assignor
hereunder to become untrue or inaccurate in any respect; and (iv) will register with Assignor’s
Payment Issuer each and every Composition which, prior to the Termination Date, is
commercially exploited or is approved for or licensed for commercial exploitation.

b, Without limiting the generality of the foregoing, Assignor agrees that Assignor
shall not, prior to the Termination Date, attempt to re-register, remove, move, re-direct or
disassociate (each a “change”) all or any of the Masters from Assignor’s Payment Issuer or any
other organization or entity paying Assigned Royalties to Assignee. Notwithstanding the
foregoing, Assignor agrees that if, prior to the Termination Date, Assignor is required by law to

Page 5
re-register, remove, move, re-direct or disassociate all or any of the Masters from Assignor’s
Payment Issuer or any other organization or entity that is paying Assigned Royalties to Assignee,
Assignor agrees to notify, in writing, Assignee at least sixty (60) days in advance of said change.
Such notice shall include the titles of all of the Masters which shall be the subject matter of such
change, and the particular change to be made. Assignor further agrees to cooperate with
Assignee and take whatever actions are necessary, complete and execute any necessary
paperwork, documents and instruments and submit same to the new Payment Issuer (s) so that
the entire grant and assignment agreed upon in this Agreement shall continue to be paid to
Assignee uninterruptedly. If Assignor fails to notify Assignee such that Assignee cannot obtain
the Assigned Royalties due Assignee under this Agreement within sixty (60) days after any
change, Assignor agrees to immediately pay Assignee one hundred percent (100%) of the
Assignment Price plus eighteen percent (18%) interest compounded quarterly from the Effective
Date. Additionally, Assignor agrees that any royalties collected by Assignor which should have
been paid to Assignee under this Agreement will be paid directly to the Assignee by the Assignor
within fifteen (15) days after Assignor’s receipt thereof. Any delay in payment of such royalties
due to Assignee will be subject to payment of interest at a rate of two percent (2%) per month on
those amounts.

Cc, Until Assignee receives the Minimum Income, Assignor hereby grants Assignee
the right to control and modify Assignor’s on-line account with his Payment Issuer, including but
not limited to change the user name, password, email address, and contact information. To the
extent necessary, and at Assignor’s request, Assignee shall provide Assignor with the quarterly
statements issued by the Payment Issuer. Assignor further assigns to Assignee all of Assignee’s
right to audit or review the books and records of the Payment Issuer.

d. Until Assignee receives the Minimum Income, Assignor shall not take any action
to sell, transfer or assign Assignor’s rights in and to the copyright(s) which generate the
Assigned Royalties for the Masters.

6. Instructions to Assignor’s Payment Issuer. Simultaneously with the execution of this
Agreement, Assignor shall execute the Sound Exchange Assignment Form (the “ Payment Issuer
Forms”) included in Exhibit 2 (and shall execute any such other forms as Assignor’s Payment
Issuer may require), which Assignee shall deliver to Assignor’s Payment Issuer, directing
Assignor’s Payment Issuer to pay the Assigned Royalties to Assignee. Assignor shall not
attempt to modify the terms of the Payment Issuer Form or notify Assignor’s Payment Issuer that
Assigned Royalties should no longer be directed to Assignee prior to the Termination Date.
Promptly following the Termination Date, Assignee shall notify Assignor’s Payment Issuer that
the Payment Issuer Form is no longer in effect and, if required by Assignor’s Payment Issuer to
effect termination of the assignment to Assignee, Assignee shall execute and deliver to
Assignor’s Payment Issuer an assignment of the Assigned Royalties to Assignor. Assignor
consents to Assignee filing a UCC-1 Financing Statement in the locale and manner as Assignee
deems necessary and to provide Publisher with notice of this assignment to perfect Assignee’s
interest in and to the Assigned Royalties.

Page 6
 

Ts Set Off. Any amounts due to the Assignee under any other agreement between the
Assignee and Assignor whether made prior, contemporaneously with, or after this Agreement,
may, at any time, be applied to or set off by the Assignee against any amounts due and payable
to the Assignee under this Agreement. The Assignee agrees to notify the Assignor promptly
after any such application or setoff; provided that any failure by Assignee to so notify the
Assignor shall not invalidate any such application or setoff.

8. Assignment. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, permitted assigns, heirs, executors and
administrators. Neither party may assign any of its rights hereunder; provided, however, that
Assignee may assign this Agreement or any of its rights hereunder to a third party.

9. Governing Law and Consent to Jurisdiction. This Agreement is governed by and shall
be construed in accordance with the laws of the state of Florida, without regard to conflict of law
principles. Any action or proceeding relating in any way to this Agreement may be brought and
enforced only in the state courts of Palm Beach County, Florida, and the parties irrevocably
submit to the jurisdiction of such courts in respect of any such action or proceeding. The parties
irrevocably waive, to the fullest extent permitted by law, any objection that they may now or
hereafter have to the laying of venue of any such action or proceeding in the state courts of Palm
Beach County, Florida and any claim that any such action or proceeding brought in any such
court has been brought in any inconvenient forum. To the fullest extent permitted by law, the
parties hereby irrevocably consent to the service of process in any such action or proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid, to it at its address
as set forth herein. If any legal action or other proceeding is brought for the enforcement of this
Agreement or as a result of a breach, default or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs insured in such action or proceeding in addition to any
other relief to which such party may be entitled.

10, Confidentiality. The parties agree to keep this Agreement confidential and not to
disclose the existence or the terms to any third parties. However, Assignee shall disclose the
Agreement to the Assignor’s Payment Issuer to the extent necessary to effectuate the terms of this
Agreement.

THIS SPACE LEFT INTENTIONALLY BLANK

Page 7
i. Merger Clause. This Agreement is the entire agreement between the parties and
supersedes any negotiations or oral statements made by either party.

Sound Royalties, LLC

py: (Hae (a

ts: \IP_ ok Opeuath one Robert Blom AKA Bob Blom

- ’ Payment Issuer:Sound Exchange
Featured Artist and Rights Owner
Account number: 1000129403

The foregoing instrument was acknowledged before me this Ui day of Pay 2019 by

the above signed, who is either ({_]) personally known to me or ( who has produced
“Whe as identification.

AE TL
Notaty Signature

A Notary Public in and for the State of YO
Printed Name: C CO ow

Commission Expires:

 

 
  
 

CCERDA
Official Seat

Notary Public - State of [inols

My Commission Expires Dec 8, 2024

     

Page 8
 

Sound
Royalties

Money for all music.

 

 

 

 

 

Exhibit |
Year | Minimum Income
1 $ 32,389.76
2 $ 29,270.24
3 $ 26,451.16

 

 

Page 9

 
Sound
Royalties

Money for all music.

 

Schedule “A”
The term “Masters” includes all musical works registered with Sound Exchange, including but

not limited to the attached schedule and any other musical works registered with Sound
Exchange after the execution of this Agreement.

Page 10
Sound
Royalties

Money for all music.

 

Exhibit 2
Ancillary Documents

Page |1
